C


                                                                        JS-6
     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14                       UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    15
    16
         ROBERT A. COX,                         ) Case No. 5:19-cv-01757-AB-JPR
    17                                          )
    18   Plaintiff,                             )
                                                ) JUDGMENT OF REMAND
    19
               v.                               )
    20                                          )
    21   ANDREW SAUL,                           )
         Commissioner of Social Security,       )
    22                                          )
    23   Defendant.                             )
                                                )
    24
    25         The Court having approved the parties’ Stipulation to Voluntary Remand
    26
         Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
    27
         Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED,ADJUDGED
    28




                                                -1-
